Citation Nr: 1426577	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  09-30 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right shoulder disorder, to include as secondary to a left shoulder disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Willie Spruill, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1948 to November 1949, and from December 1950 to July 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office located in St. Louis, Missouri (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

In July 2008, the Veteran submitted a claim of entitlement to service connection for a right shoulder disorder, to include as secondary to a left shoulder disorder.  The Veteran asserted that he incurred this disorder as a result of an inservice motor vehicle accident, sometime in 1951.  After his claim was denied in a February 2009 rating decision, the Veteran perfected an appeal.    

This matter was before the Board in December 2013 and remanded in order to obtain a supplemental opinion, or in the alternative, for the Veteran to be afforded a new VA examination to assess the nature and etiology of the Veteran's right shoulder disorder.

A supplemental opinion was obtained in April 2014 in conjunction with the Board's December 2013 remand.  The examiner opined that the Veteran's right shoulder was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  The examiner noted that there was no evidence that the Veteran's right shoulder arthritis was due to or was aggravated by the service connected left shoulder degenerative arthritis, to include as due to "overcompensation."  However, the examiner failed to provide reasoning for the negation and merely provided a conclusion without supporting evidence.  

A remand is necessary in order to obtain a supplemental opinion that contains a sufficient rationale.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Consequently, in order to satisfy VA's duty to assist, the Board finds that a remand is necessary in order to obtain an adequate medical opinion.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The RO must attempt to obtain another supplemental opinion from the April 2014 VA examiner.  The claims file and all electronic records must be made available to the April 2014 VA examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Following a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must opine as to whether the Veteran's right shoulder degenerative arthritis is due to or is aggravated by the 
service-connected left shoulder degenerative arthritis, to include as due to "overcompensation."  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

3. If the April 2014 VA examiner is unavailable to render the requested supplemental opinion, the Veteran must be afforded another VA examination in order to obtain an opinion as to the etiological relationship, if any, between his current left and right shoulder disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that the claims file and electronic records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished. Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must state whether the right shoulder degenerative arthritis is due to or aggravated by the service-connected left shoulder degenerative arthritis, to include as due to "overcompensation."  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The examination report must be typed.

4. If the Veteran is afforded another VA examination, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

6. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


	(CONTINUED ON NEXT PAGE)
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



